Exhibit 10.23

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 6, 2012, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
AEGERION PHARMACEUTICALS, INC., a Delaware corporation with its chief executive
office located at 101 Main Street, Suite 1850, Cambridge, Massachusetts
02142(“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 28, 2012,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 28, 2012, between Borrower and Bank, as amended by that certain
First Loan Modification Agreement dated as of July 10, 2012, between Borrower
and Bank (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by inserting the following new
subsection to the definition of “Permitted Indebtedness” appearing in
Section 13.1 thereof:

“(h) reimbursement obligations owed to AMEX with respect to credit card services
in an aggregate amount not to exceed Three Hundred Thousand Dollars
($300,000.00);”

 

  2 The Loan Agreement shall be amended by inserting the following new
subsection to the definition of “Permitted Liens” appearing in Section 13.1
thereof:

“(j) Liens on cash deposits securing the obligations of Borrower in connection
with the Indebtedness described in subsection (h) of the definition of Permitted
Indebtedness, provided that the aggregate amount of cash deposits subject to
such Liens shall not exceed Three Hundred Thousand Dollars ($300,000.00);”

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses incurred
in connection with this amendment to the Existing Loan Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower will provide Bank with any
material updates to that certain Perfection Certificate dated as of March 28,
2012 between Borrower and Bank by January 5, 2013.

 

1



--------------------------------------------------------------------------------

6. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

   

BANK:

 

AEGERION PHARMACEUTICALS, INC.     SILICON VALLEY BANK By:  

/s/ Mark J. Fitzpatrick

    By:  

/s/ Clark Hayes

Name:  

Mark J. Fitzpatrick

    Name:  

Clark Hayes

Title:  

CFO

    Title:  

VP Lending

 

3